internal_revenue_service number release date index number -------------------------- ---------------------------------------------- --------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b04 plr-112790-09 date date legend x y z date a year b year c year d year e year f dear -------------------------- ---------------------------------------------- ------------------------------------------------------------ -------------------------- ---------------------- ------- ------------------ ------------------ ------------------ ------------------ this is in reply to a letter dated date submitted on behalf of x requesting an extension of time for making an election under sec_831 the request is made in accordance with and seeks relief pursuant to sec_301_9100-3 information submitted with the letter indicates that x is a captive_insurance_company z is x’s president treasurer and sole shareholder for all of the years at issue x represents that it relied upon the advice and tax preparation services of y as x’s tax preparer y determined that for years c through f x qualified as an insurance_company exempt from tax under sec_501 rather than an insurance_company taxable under sec_831 it is represented that for years c through f y prepared and advised x to file form_990 return of organization exempt from income_tax for years c through f x filed forms it is further represented that as of date a z owned more than of the outstanding shares of stock of other corporations not insured by x based on such ownership x and the other corporations are part of the same sister-brother controlled_group as defined under sec_501 it is further represented that the gross_receipts of plr-112790-09 the controlled_group of which x was a member for years c through f exceeded dollar_figure accordingly x was not eligible to be treated as an insurance_company exempt from tax under sec_501 because the gross_receipts in each of the taxable years at issue of the control group of which x was a member exceeded dollar_figure x discovered the failure during year b while soliciting bids from accounting firms for accounting and tax related matters one bidder suggested that x did not qualify for an exemption under sec_501 and rather should file as an insurance_company taxable under sec_831 upon learning of the potential problem x retained the services of an attorney this request_for_ruling followed y submitted an affidavit with the letter representing among other facts that for the tax years at issue y was qualified to prepare returns and competent to advise x believed that x qualified for tax exempt status under sec_501 was not aware that x was a member of a controlled_group whose gross_receipts were in excess of dollar_figure had not provided accounting services to z individually or to any entity owned by z other than x did not inquire of x or z whether z held stock in any other corporation did not advise x or z of the provisions under sec_501 relating to controlled groups and did not advise x to make an election pursuant to sec_831 to be taxed on its taxable_investment_income prior to the filing of the returns for years c through f x represents that it was eligible to make the small_business election for non-life insurance_companies under sec_831 however x failed to make such an election by the due_date of its return for year c pursuant to sec_301_9100-8 x further represents that the granting of relief by the internal_revenue_service will not result in a lower tax_liability than x would have had if the election were made timely insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain companies can elect to pay an alternative_tax provided in sec_831 only on their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 that election must be made on a timely tax_return including extensions for the first taxable_year for which the election is effective sec_301_9100-8 year d is the first year that x requests relief to make the election under sec_831 by reason of the applicability of sec_6501 to year c plr-112790-09 under sec_301_9100-1 the commissioner may grant a reasonable extension of time pursuant to sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or statutory election but not more than months except in the case of a taxpayer abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections based on the facts presented sec_301_9100-2 does not apply to the instant matter sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made pursuant to sec_301_9100-3 relief will be granted under sec_301_9100-3 when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government a taxpayer is deemed to have acted reasonably and in good_faith under sec_301_9100-3 if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly x is granted an extension of time until days following the date of this letter to make the election to be subject_to the alternative_tax provided in sec_831 for year d the election will continue for years e and f notwithstanding that an extension of time is granted under sec_301_9100-3 to make the election under sec_831 additions penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax returns for the years d e and f a copy of this ruling letter should be associated with x’s returns for years d e and f plr-112790-09 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products
